DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 05/13/2021 is acknowledged. Claims 1-5, 7, 9, 11, 13, 15-20, 22-29 and 38-39 are currently pending. Claims 2, 5, 9, 11, 13, 26-29 and 38 have been withdrawn. Claim 6 has been newly cancelled. Claims 1, 7, 9, 11, 13, 17-20, 22, 23, 25 and 39 have been amended. Accordingly, claims 1, 3-4, 7, 15-20, 22-25 and 39 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Withdrawn Rejections
Applicant’s arguments, filed 05/13/2021, with respect to claims 20 and 22 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection of claims 20 and 22 under 35 U.S.C 112(b) has been withdrawn. Arguments are persuasive because the applicant have amended the claims to clarify that the dispersed solid particulate of formula I in claims 20 and 22 is further limiting the dispersed solid particulate, 3,5-disubstituted-1,2,4-oxadiazole, recited in claim 1.
Applicant’s arguments, filed 05/13/2021, with respect to the nonstatutory double patenting rejection over U.S. patent No. 9,232,800 B2 have been fully considered and are persuasive. The nonstatutory double patenting rejection over U.S. patent No. 9,232,800 B2 has been withdrawn. Arguments are persuasive because the ‘800 patent is directed to a 3,5-disubstituted-4,5-dihydro-1,2,4-

New/Maintained Claim Objection(s) / Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3-4, 7, 17-20, 22-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2014/089219 A1; Jun. 12, 2014) in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012).
	Ding throughout the reference teaches nematicidal aqueous suspension concentrate compositions. The reference expressly teaches the composition comprises a continuous aqueous phase comprising a dispersant component and a dispersed solid particulate phase comprising a nematicidal component, the nematicidal component comprising a 3,5-disubstituted-1,2,4-oxadiazole or a salt thereof (see Claim 1). Ding teaches that the dispersant component comprises one or more dispersants (Para 0062; Claims). The reference teaches the dispersant comprises from about 0.5% to about 20% by weight of the composition (see Claim 26), completely overlaps with the concentration recited in instant claim 17. The reference discloses the dispersant component comprises a primary dispersant and a secondary dispersant and that the secondary dispersant comprises from about 0.05% to about 10% by weight of the composition (see Claims 27 and 31), which completely overlaps with the second dispersant concentration recited in instant claim 18. Ding further teaches the ratio of primary dispersant (e.g. polyarylphenol alkoxylate) to secondary dispersant, on a weight basis, is from about 1:1 to about 10:1 (see Claim 32), which overlaps with the ratio recited in instant claim 19. Ding also expressly teaches the dispersed solid particulate phase comprising a nematicidal component comprises a compound of formula I (see claim 2), which is the same compound recited in instant claim 20. It further teaches the nematicidal component comprises specifically 3-phenyl-5-(thiophen-2-yl)-1,2,4-oxadiazole (see claim 6), which is the same dispersed solid particulate phase component recited in instant claim 22. The  to about 20  (see claim 19), which completely overlaps the size recited in instant claim 25. Ding also teaches treating a seed with the nematicidal composition and specifically the surface of seed (see claims 63-67; Para 0028; 0056; 00116).            
	Ding does not explicitly teach the dispersant component comprises a polyarylphenol alkoxylate, wherein the polyarylphenol alkoxylate is a tristyrylphenol alkoxylate. It also does not explicitly teach wherein the second dispersant is sodium lignosulfonate. However, these deficiencies are cured by Lambert et al. 
	Lambert throughout the reference teaches pesticidal compositions for controlling pests such as nematodes (Abstract; Para 0331). Lambert discloses the compositions comprising oxadiazole compounds similar to the ones taught by Ding and the instant claims (see Example 53 of Lambert). Further, Lambert teaches the compositions comprise dispersing agents and specifically teaches tristyrylphenol ethoxylate phosphate esters and Sodium lignosulfonate as dispersing agents in the composition (Para 0359). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Ding to incorporated the teachings of Lambert and use the dispersing agents taught by Lambert in the composition of Ding. One would have been motivated to do so because both Ding and Lambert teach pesticidal composition that work against nematodes and both references teach the inclusion of oxadiazole compounds and dispersing agents. It would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in pesticidal formulations as a person with ordinary skill has good reason to pursue see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Lambert teaches that for suspension concentrates, very good adsorption and stabilization are obtained by using dispersing agent such as tristyrylphenol ethoxylate phosphate esters (Para 0359), and since Ding teaches suspension concentrate compositions, one would have been motivated to incorporate this dispersing agent. Moreover, Lambert teaches that high molecular weight polymers can give very good long-term stability to suspension concentrates and provides examples of the dispersing agents used in the formulations which includes sodium lignosulfonates, sodium naphthalene sulfonate formaldehyde condensates, tristyrylphenol ethoxylate phosphate esters, EO-PO block copolymers and graft copolymers (Para 0359). Ding also teaches sodium salt of alkyl naphthalene sulfonate condensate with a block copolymer and naphthalene formaldehyde condensate as dispersing agents (see Para 0065 of Ding), and thus it would have been obvious to substitute the different dispersing agent taught by the two references.         
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 3-4, 7, 15-16, 17-20, 22-25 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (WO 2014/089219 A1; Jun. 12, 2014) in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012) as applied to claims 1, 3-4, 7, 17-20, 22-25 and 39 above and further in view of Becher (US 2015/0208653 A1; Jul. 30, 2015). 
The teachings of the above references have been set forth above.

	Becher throughout the reference teaches herbicidal concentrate compositions. The reference discloses formulations which comprise maleic acid-olefin copolymer (e.g., SOKALAN CP9) as a protective colloid (see Para 0064; 0066). Becher teaches that formulations comprising polymeric dispersants are preferred as protective colloids and SOKALAN, a maleic acid-olefin copolymer, is a preferred protective colloid (Para 0040). It further teaches other protective colloids useful in the invention include sodium and calcium lignosulfonates and sulfonated naphthalene-formaldehyde condensates (Para 0041).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporated the teachings of Becher and use the dispersing agent such as maleic acid-olefin copolymer taught by Becher. One would have been motivated to do so because, as discussed supra, similar to the teachings Becher, Ding also teaches sodium salt of alkyl naphthalene sulfonate condensate with a block copolymer and naphthalene formaldehyde condensate as dispersing agents and Lambert also teaches sodium lignosulfonates as dispersing agent, and thus Becher teaches dispersing agents that are also taught by the other two reference and it would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in agrochemical formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 05/13/2021, with respect to claims 1, 3, 4, 6, 7, 15-20, 22-25 and 39 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued that although the Lambert reference discloses the preparation of an oxadiazole in, for example, Example 53, this triaryl intermediate is used in the subsequent preparation of the pesticidal carbamate compounds that are the focus of Lambert’s disclosure. It was argued that it is these carbamate actives, and not the triaryl intermediates that are formulated with the dispersing agents disclosed by Lambert. Applicant asserted that Lambert does not disclose the inclusion of a 3,5-disubstituted-1,2,4-oxadiazole compound, nor does it provide any teaching with respect to the selection of a suitable dispersant useful in a composition comprising 3,5-disubstituted-1,2,4-oxadiazole compound.
In response, with regards to the argument that Lambert does not disclose the inclusion of a 3,5-disubstituted-1,2,4-oxadiazole compound in its compositions, firstly it is argued that this is not the only rationale for obviousness and motivation used by the examiner to include the dispersants taught by Lambert. As discussed supra, the Lambert reference teaches pesticidal compositions for controlling pests such as nematodes (Abstract; Para 0331). Lambert discloses that high molecular weight polymers can give very good long-term stability to suspension concentrates and provides examples of the dispersing agents used in the formulations which include sodium lignosulfonates, sodium naphthalene sulfonate formaldehyde condensates, tristyrylphenol ethoxylate phosphate esters, EO-PO block copolymers and graft copolymers (Para 0359). The Ding reference also teaches sodium salt of alkyl naphthalene sulfonate condensate with a block copolymer and naphthalene formaldehyde condensate as dispersing agents (see Para 0065 of Ding). Both Ding and Lambert references are directed towards agrochemical compositions for controlling nematodes and both references teach similar dispersants (e.g. sodium salt of alkyl naphthalene sulfonate condensate and naphthalene formaldehyde condensate) see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Ding teaches nematicidal aqueous suspension concentrate compositions and Lambert teaches that for suspension concentrates, very good adsorption and stabilization are obtained by using the disclosed dispersing agents, thus one skilled in the art would have been strongly motivated to incorporate the dispersants taught by Lambert into the teachings of Ding for good adsorption and stabilization of Ding’s suspension concentrate composition. Second, with regards to the argument that Lambert does not disclose the inclusion of a 3,5-disubstituted-1,2,4-oxadiazole compound in its compositions, as acknowledged by the applicant, the Lambert reference discloses the preparation of an oxadiazole which is used in the subsequent preparation of the pesticidal carbamate compounds. Thus, even though the carbamate compounds do not include an oxadiazole, as argued by the applicant, the reference does teach the use of oxadiazole in preparation of the pesticidal carbamate compounds and similar to Ding reference, Lamberts compositions are also directed towards controlling pests such as nematodes, therefore, one skilled in the art would have been further motivated to incorporate the dispersants taught by Lambert. 
Further, applicant argued about the instantly claimed invention having unexpected results. It was argued that applicants have surprisingly discovered that the specific dispersant components set forth in the instant claims inhibit and/or reduce crystal growth associated with 3,5-disubstituted-1,2,4-oxadiazole compounds when applied to the surface of a seed or other substrate. It was also argued that applicants have surprisingly discovered that the claimed composition results in a storage stable composition that inhibits and/or reduces crystal growth associated with 3,5-disubstituted-1,2,4-
In response, firstly it is argued that the examples and the results provided in the instant specification do not provide any comparative examples or data which compare the instantly claimed dispersants with the dispersants used in the closest prior art. None of the examples in the instant specification have comparative examples which show that the instantly claimed dispersants have significantly better inhibition and/or reduction of crystal growth and storage stability associated with 3,5-disubstituted-1,2,4-oxadiazole compounds when compared to the results of other dispersants used in the closest prior art. Further, instant specification in paragraph 00186 disclose that a change in L* value of no more than about 20% typically exhibited reduced crystal formation. However, some of the results of the examples in the specification show a change in L* value of more than 20%. For example, in Table 15, composition NS83 comprises the dispersant Soprophor 4D 384 (sulfonated polyarylphenol ethoxylate) and Pluriol P106 (propylene oxide block copolymer) and the L* change after 7 and 14 days is 38.88% and 39.12% respectively. Thus, not only is there a lack of any comparative examples in the applicants disclosure, the results of the examples provided are also conflicting with applicant’s argument of there being reduced crystal growth with the dispersants of the instant invention. Also, with respect to the storage stability, the applicant in the remarks pointed to Example 2 and Table 4, however, there is no comparative examples and data provided which shows that the instantly claimed dispersants have significantly better storage stability associated with 3,5-disubstituted-1,2,4-oxadiazole compounds when compared to the results of other dispersants used in the closes prior art. To show that the instant invention has surprising and unexpected results, applicant need to bring forth both experimental and comparative data to the closest prior art which comprises different dispersants than the ones instantly claimed. Further, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d th Volume, 30-41), it was known at the time of the invention that the instantly claimed dispersant such as Greensperse S7 (lignin sulfonate) provided protection against crystal growth. Gargulak discloses the results show that, after accelerated storage, formulations dispersed by Greensperse S7 are stable in terms of particle size and viscosity, reducing the eventuality of crystal growth. (Title and Abstract). Therefore, applicants argument of there being unexpected results with respect to crystal growth inhibition and storage stability with the use of instant dispersants is not persuasive because this effect regarding the instant dispersant was already known in the art at the time of the instant invention. 
It was also argued by the applicant that the cited references fail disclose dispersants comprising polyarylphenol alkoxylate and a second dispersant instantly claimed and that the cited references contain no disclosure that would have directed the skilled person to the claimed dispersants and the advantages attained thereby in inhibiting crystal growth associated with 3,5-disubstituted-1,2,4-oxadiazole. 
In response, firstly, as discussed supra, Lambert teaches the compositions comprise dispersing agents and specifically teaches tristyrylphenol ethoxylate phosphate esters and Sodium lignosulfonate as dispersing agents in the composition (Para 0359). Further, as evidenced by Gargulak, discussed above, lignin sulfonate dispersant were known to inhibit crystal growth in formulations. Moreover, the instant claims do not recite the dispersants inhibit crystal growth associated with 3,5-disubstituted-1,2,4-oxadiazole. Therefore, applicant’s arguments are not persuasive. 
Further, regarding the Becher reference, applicant argued that Becher is directed to a different formulation than that of the primary reference Ding. It was argued that Becher provides no disclosure of compositions comprising a 3,5-disubstituted-1,2,4-oxadiazole compound and it fails to provide any teaching with respect to the selection of suitable dispersants useful in formulating an aqueous 
In response, firstly it is argued that the examiner’s rationale for obviousness to combine is not based on Becher also teaching the 3,5-disubstituted-1,2,4-oxadiazole compound but rather that Becher discloses a maleic acid-olefin copolymer as a preferred dispersant and further teaches other dispersants useful in the invention include sodium and calcium lignosulfonates and sulfonated naphthalene-formaldehyde condensates (Para 0041). Ding also teaches sodium salt of alkyl naphthalene sulfonate condensate with a block copolymer and naphthalene formaldehyde condensate as dispersing agents and Lambert also teaches sodium lignosulfonates as dispersing agent, and thus Becher teaches dispersing agents that are also taught by the other two reference and it would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in agrochemical formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). With respect to the argument that Becher fails to suggest that the dispersants comprising polyarylphenol alkoxylate and a second dispersant instantly claimed would act to inhibit and/or reduce crystal growth associated with 3,5-disubstituted-1,2,4-oxadiazole compound, it is argued that the instant claims do not recite the dispersants inhibit crystal growth associated with 3,5-disubstituted-1,2,4-oxadiazole. Also, as evidenced by Gargulak, discussed above, lignin sulfonate dispersant were known to inhibit crystal growth in formulations. Therefore, applicants arguments are not persuasive at this time. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 3-4, 7, 17-20, 22-25 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 14-19, 33, 47 and 48 of U.S. Patent No. 10,117,434 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012). 
	The ‘434 patent claims a nematicidal aqueous suspension concentrate compositions. It claims the composition comprises a continuous aqueous phase comprising a dispersant component and a dispersed solid particulate phase comprising a nematicidal component, the nematicidal component comprises a compound of formula (I) and (II) which is the same compound recited in instant claims. The ‘434 patent specifically claims wherein the compound is 3-phenyl-5-(thiophen-2-yl)-1,2,4-oxadizole. Further, it claims the dispersant component comprising primary and secondary dispersant and overlapping amounts of the dispersant and secondary dispersant. The ‘434 patent also claims the same ratio of primary dispersant (e.g. polyarylphenol alkoxylate) to secondary dispersant as instantly claimed. Further, it claims the nematicidal compound/the dispersed solid particulate phase at a concentration of at least about 30% by weight of the composition, which overlaps the concentration recited in instant claims. Moreover, the claimed mean size of the solid particulates in the dispersed solid particulate phase claimed in ‘434 patent overlaps the size recited in instant claim. The ‘434 patent also claims treating a seed with the nematicidal composition.        
	The ‘434 patent does not claim the dispersant component comprises a polyarylphenol alkoxylate, wherein the polyarylphenol alkoxylate is a tristyrylphenol alkoxylate. It also does not claim wherein the second dispersant is sodium lignosulfonate. However, these deficiencies are cured by Lambert et al.
As discussed supra, Lambert throughout the reference teaches pesticidal compositions for controlling pests such as nematodes (Abstract; Para 0331). Lambert discloses the compositions 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified ‘434 patent to incorporated the teachings of Lambert and use the dispersing agents taught by Lambert. One would have been motivated to do so because both ‘434 patent and Lambert teach pesticidal composition that work against nematodes and both references teach the inclusion of oxadiazole compounds and dispersing agents. It would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in pesticidal formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, Lambert teaches that for suspension concentrates, very good adsorption and stabilization are obtained by using dispersing agent such as tristyrylphenol ethoxylate phosphate esters (Para 0359), and since ‘434 claims suspension concentrate composition, one would have been motivated to incorporate this dispersing agent. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Claims 1, 3-4, 7, 15-16, 17-20, 22-25 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 14-19, 33, 47 and 48 of U.S. Patent No. 10,117,434 B2 in view of Lambert et al. (US 2012/0190543 A1; Jul. 26, 2012) as applied to claims 1, 3-4, 7, 17-20, 22-25 and 39 above and further in view of Becher (US 2015/0208653 A1; Jul. 30, 2015).

The above references do not expressly teach the dispersant component further comprises a third dispersant which is specifically a maleic acid/olefin polymer. However, this deficiency is cured by Becher.
	Becher throughout the reference teaches herbicidal concentrate compositions. The reference discloses formulations which comprise maleic acid-olefin copolymer (e.g., SOKALAN CP9) as a protective colloid (see Para 0064; 0066). Becher teaches that formulations comprising polymeric dispersants are preferred as protective colloids and SOKALAN, a meleic acid-olefin copolymer, is a preferred protective colloid (Para 0040). It further teaches other protective colloids useful in the invention include sodium and calcium lignosulfonates and sulfonated naphthalene-formaldehyde condensates (Para 0041).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified the above references to incorporated the teachings of Becher and use the dispersing agent such as maleic acid-olefin copolymer taught by Becher. One would have been motivated to do so because both Becher and Lambert teach sodium lignosulfonates as dispersing agent, and thus Becher teaches dispersing agent that is also taught by the other reference and it would have been obvious to one of ordinary skill in the art to try and substitute the known dispersing agents in the art and specifically in agrochemical formulations as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments filed 05/13/2021, with respect to the nonstatutory double patenting rejection over U.S. patent No. 10,117,434 B2 have been fully considered but they are not persuasive.
	Applicant argued that the ‘434 patent and Ding et al. claims priority to a common provisional applicant and contain nearly identical disclosure. It was argued that for the same reasons discussed above, the present invention is patentably distinct from Ding and the proposed combination of Ding, Lambert and Becher. 
	In response, the response to Ding and the proposed combination of Ding, Lambert and Becher have been discussed in previous response to argument section for 103 rejections. Therefore, this double patenting rejection is maintained as applicant have not made any additional arguments. 


Conclusion
Claims 1, 3-4, 7, 15-20, 22-25 and 39 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616